Citation Nr: 0809550	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  06-03 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.

This matter initially came before the Board of Veterans' 
Appeals (Board) from an April 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, which granted an evaluation 
of 30 percent for the veteran's service-connected PTSD, 
effective November 23, 2004.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007). 
 
During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish an effective 
date, if an increased rating is granted on appeal. 
 
Additionally, for an increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 
2008).

The duty to assist includes obtaining VA and private medical 
records and providing a VA medical examination or a medical 
opinion when necessary for an adequate determination.  Duenas 
v. Principi, 18 Vet. App. 512 (2004).

The veteran currently receives treatment for his PTSD from 
the VA, and his claims file contains VA treatment records 
from the VA Medical Center (VAMC) in Fayetteville, Arkansas 
up to May 2006.  Since the veteran's last VA PTSD examination 
in February 2005, the veteran has lost his job and reported 
having homicidal thoughts and fleeting suicidal ideation.  
Additionally, the veteran indicated in his Notice of 
Disagreement (NOD), which was received five months after his 
VA examination, that his symptoms have worsened.  As such, 
the Board has no discretion and must remand this matter to 
afford the veteran an opportunity to undergo a 
contemporaneous VA examination to assess the current nature, 
extent and severity of his PTSD.  Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43,186 (1995).
 
On remand, the RO should again ask the veteran to identify 
any health care providers who have treated him for his 
service-connected PTSD since February 2005, and attempt to 
obtain any relevant treatment records not already in the 
claims file.  An attempt should be made to find the veteran's 
records from the PTSD support group at the Ft. Smith VAMC 
between February 2007 and June 2007, led by Dr. M.  After 
receipt of any records, the veteran should be scheduled for a 
VA examination to ascertain the current nature and severity 
of his service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure for the issue on appeal that 
all notification and development necessary 
to comply with 38 U.S.C.A. §§ 5103(a) and 
5103A (West 2002 & Supp. 2007) and 38 
C.F.R. § 3.159 (2007) is fully satisfied.  
In particular, VA must send the veteran a 
corrective notice that includes (1) an 
explanation as to the information or 
evidence needed to establish an effective 
date, if an increased rating is granted, 
as outlined by the Court in Dingess, 
supra, (2) that he can submit medical or 
lay evidence demonstrating a worsening or 
increase in severity of the disability and 
the effect that worsening has on the 
claimant's employment and daily life, (3) 
generally, the criteria necessary for 
entitlement to a higher disability rating, 
(4) that, should an increase in disability 
be found, a disability rating will be 
determined by applying relevant Diagnostic 
Codes, which typically provide for a range 
in severity of a particular disability 
from noncompensable to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life, and 
(5) types of medical and lay evidence that 
the claimant may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization.  Vazquez-Flores, 
supra.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2.  The AOJ should obtain the veteran's VA 
treatment records from May 2006 to the 
present.

3.  The AOJ should obtain any private 
treatment records from May 2006 to the 
present of which the veteran has made the 
VA aware.

4.  After completion of the requested 
development, the AOJ should schedule the 
veteran for a VA psychiatric examination 
to determine the nature and extent of his 
service-connected PTSD.  The examiner 
should perform any tests or studies deemed 
necessary for accurate assessments. 
 
The psychiatric examiner is requested to 
assess the nature and severity of the 
veteran's service-connected PTSD in 
accordance with the latest AMIE worksheet 
for rating mental disorders.  The claims 
file must be made available to, and be 
reviewed by, the examiner in connection 
with the examination, and the report 
should so indicate.  The examiner should 
give detailed clinical findings of the 
symptomatology attributable to the 
veteran's service-connected PTSD, 
including speech patterns, occurrence of 
panic attacks, impairment of memory, 
abstract thinking and judgment, 
disturbances of mood, and ability to 
establish and maintain effective work and 
social relationships.  The examiner should 
provide a current Global Assessment of 
Functioning (GAF) score and indicate any 
occupational and social impairment 
according to the rating criteria and GAF. 
 
The rationale for any opinions and all 
clinical findings should be given in 
detail.  If it is not possible to provide 
an opinion, the examiner should state the 
reasons why.

5.  After completion of the above, the AOJ 
should readjudicate the appellant's claim 
for entitlement to an increased rating for 
PTSD.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.
		
Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claim.  No action by the 
veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim(s).  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



